Citation Nr: 1206865	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  03-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of bilateral lower extremity stress fractures. 

3.  Entitlement to service connection for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain. 

(The issues of entitlement to service connection for a right ovarian cyst; for migraine headaches, separate from service-connected allergy/sinus condition with headaches; and for chronic back pain with numbness down the left side of the body are addressed in separate Board decisions).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.L.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO. Contemporaneous with this hearing, the Veteran submitted a written withdrawal of her claim for service connection for hypertension.

In June 2008, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of both hearings are of record.


FINDINGS OF FACT

1.  In February 2006, prior to the promulgation of a decision regarding the Veteran's claim for service connection for hypertension, the Board received written notification from the Veteran that she was withdrawing her appeal of this matter.

2.  In June 2011, prior to the promulgation of a decision regarding the Veteran's claims for service connection for residuals of bilateral lower extremity stress fractures and for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain, the Board received written notification from the Veteran that she was withdrawing her appeal of these matters.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's Substantive Appeal for the claim for service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria are met for withdrawal of the Veteran's Substantive Appeal for the claim for service connection for residuals of bilateral lower extremity stress fractures.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3.  The criteria are met for withdrawal of the Veteran's Substantive Appeal for the claim for service connection for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran withdrew her appeal in regards to the matter of service for hypertension through a February 2006 written statement; hence, there remains no allegations of errors of fact or law for appellate consideration as to this matter.  In addition, the Veteran withdrew her appeal in regard to the claims for service connection for residuals of bilateral lower extremity stress fractures and for painful joints (hips, shoulders, and others), also claimed as unspecified joint pain through a June 2011 written statement; hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed. 


ORDER

The appeal is dismissed. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


